DETAILED ACTION
Claims 1, 3-6, 8-16, 19-20 and 23 are pending in this application.  Claims 2, 7, 17-18, 21-22 are canceled.  Claims 12-16 are withdrawn.  Claims 1, 3-6, 8-11, 19-20 and 23 are examined below. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
A reply to the Applicants' arguments is presented after addressing the Claims.
Specification
The Specification as filed is objected to because as filed, Tables 1-5 ([0051], [0053], [0055], [0058], [0061]) are illegible and formulas Chem. 1 and Chem. 2 ([0043]-[0044], are difficult to read.  Further, no specific units in regard to magnitude are provided for the Y-axis for Figure 4. Appropriate action is required.  No new matter allowed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 11 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant Specification does not teach how to arrive at the values because the dW/dt has no units and there is no way to find the units as the instant Specification provides no guidance.  Although the instant Speciation discloses units are dW/dt (Figure 4) where time is expected to be represented by the variable “t”, and weight is expected to be represented by the variable “W”, the units of time and weight are not shown.  Therefore it cannot be ascertained as to how to arrive at the values of more than 0 at 450 degrees C or 1.9 at C 400 degrees in claims 10 and 11. 
Such description regarding thermogravimetric analysis (instant Specification [0017] Figures 3-4, [0025]) is presented in the instant specification in direct contrast to the description detail regarding X-ray diffraction data ([0017], Figures 1-2, [0020], [0024], [0050]), and the detail for X verses Y axes for instant Figures 5A and 5B.
As such, appropriate action is required. 

Claims 10, 11 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claims 10, 11 and 19 present values without units. Claims 10 and 11 have a value of more than zero or 1.9 or more at different temperatures. Although the instant Speciation discloses units are dW/dt (Figure 4) where time is expected to be represented by the variable “t”, and weight is expected to be represented by the variable “W”, the units of time and weight are not shown, no units are shown for the weight or time.  Therefore it cannot be ascertained as to how to arrive at the values of more than 0 at 450 degrees or 1.9 or more at  400 degrees in claims 10 and 11. Claim 19 is dependent upon claim 10 but does not the cure deficiencies of claim 10 and is also rejected as being a dependent claim.
Appropriate action is required.  No new matter allowed. 
To further prosecution, the units are the change of any mass weight unit per a unit of time length--of an entire thermogravimetric analysis data acquisition--for any given analysis for any length of time where the evaluation is involves or ends at a temperature indicated in either Claim 10 (450ºC or 400ºC) or Claim 19 (500ºC) for the thermogravimetric analysis wherefore any value of 1.9 or greater found via a thermogravimetric analysis, having any units, that yields, or does not yield, a result having an absolute value of dW/dt being 1.9 or greater as applied to Claims 10 and 19 and determined in any manner for Claim 10.
Claim Rejections - 35 USC § 103

Claims 1, 3-6, 8-11, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening et al. [Wilkening] (US 2011/0059361) in view of Tabata et 
Regarding Claims 1, 9, 10, 11 and 19:
Wilkening discloses an electrode of a lithium battery cell having a positive electrode, and negative electrode wherein the positive electrode comprises an electrode comprised of conductive carbon as a support and sulfur (Wilkening [0056], [0059], [0060] and [0109]). The sulfur is indicated to be present within the weight ratio amount of about 2:1 with carbon (Wilkening [0060]) and thus a weight ratio of carbon to sulfur being 1:2 where sulfur particles are formed within porous carbon support pores (Abstract [0056, [0059]-[0060]) and as such, are considered mixed with(in) the pores of the porous carbon material. 
However although Wilkening discloses pores for the carbon support are larger or lower than nanoscale pores (Wilkening [0037]), Wilkening does not further disclose whether the porous carbon materials comprise the pores comprising mesopores having a first pore diameter of 2 nm to 50 nm, micropores having a second pore diameter of less than 2 nm and macropores having a third diameter of more than 50 nm.
Wilkening does not disclose mesopores have dimensions of 2-50 nm, pore sizes less than 2 nm and a pore size of greater than 50 nm. 
However, Tabata further teaches electrode porous carbon employed in electrode mixtures comprise mesopores having a first pore diameter of 2-50 nm and wherefore 10 nm mesopores are numerous (Tabata [0025]) that provides a carbon surface area of 10 m2
The Tabata porous carbon material also comprises micropores having a second pore diameter of less than 2 nm (Tabata [0025]).  The carbon particles also have a third diameter pore size of micropores having a pore size of more than 50 nm as shown in Tabata [0067] and Tabata, Figure 5.  Such pore sizes also provide a preferred carbon specific volume (Tabata [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed preferred Tabata carbon with mesopores of 2-50 nm, less than 2 nm and more than 50 nm that provides a carbon surface area of 10 m2/g or greater for the battery cathode of Wilkening.  
Further as to Claims 1, 10 and 11:
Regarding the limitation porous carbon material having a half-width diffraction intensity peak of a (100) face or a (101) face of 4 degrees or less with a reference to a diffraction angle 2theta on a basis of an X-ray diffraction method:
Although Wilkening does not disclose x-ray diffraction data of 2theta peaks at about 44 degrees or (101) face reflections, Tabata also discloses the porous carbon material has a half-width of diffraction intensity peak, at about 44 degrees, applicable to being of a (101) face as evidenced by Ozaki (Ozaki [0066] and Figure 1c. The peak shown in the Tabata’s  x-ray diffraction chart showing carbon material of the electrode having an x-ray pattern showing an approximate 44 degree 2theta pattern peak (Tabata [0038], Figure 6 items a, e, g, h).  The method of determining the half width of the intensity peak being 4 degrees or less with reference to a diffraction angle 2theta on the basis of an  x-ray diffraction method is shown below in AREA 1A and B below, directly  Figure 6, item g (AREA 1B below).  The method showing a half-width being 4 degrees or less with reference to a diffraction 2theta angle at C.
The method results showing an AREA 1B, Tabata peak width at half max (center horizontal line being 4 degrees or less with reference to a diffraction 2theta angle at C and except for the relative trace intensity (Y-axis height); the peak of the instant Specification (instant Specification Figure 2—see AREA 1A below) appears to be the same or similar to that of Tabata. 
AREA 1A --half max width method per instant Specification Figure 2.
        
    PNG
    media_image1.png
    223
    311
    media_image1.png
    Greyscale


AREA 1B *ZOOM*-- Tabata half max width relative to vertical center reference C 2From x-ray trace of “g” (Figure 6 Tabata)  
    
  
    PNG
    media_image2.png
    206
    255
    media_image2.png
    Greyscale


It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Tabata carbon with mesopores of 2-50 nm, less than 2 nm and more than 50 nm that provides a carbon surface area of 10 m2/g or 
In addition to Claims 1 and 10-11:
Although Wilkening does not disclose employing carbon of plant-derived material, Tabata further discloses the carbon being of a plant-derived porous carbon from straw of rice (rice plant), barley, wheat, rye, barnyard grass or millet, reed, or seaweed stem (sea grass) material (Tabata [0017]) and the porous carbon material is obtained from a process where the plant-derived material is carbonized and then treated by acid (Tabata [0068]) to remove at least a portion of silicon components in the plant-derived material (Tabata [0117]).
It would have been also obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Tabata plant derived porous carbon that provides a carbon surface area of 10 m2/g or greater for the battery cathode of Wilkening wherefore the Tabata carbon provides an x-ray diffraction peaks of (100) or (101) faces as the X-ray diffraction peaks claimed. 

Further Regarding Claims 10, 11 and 19, modified Wilkening discloses the limitations set forth above. 
Wilkening does not specifically disclose ([claim 10] the porous carbon material  wherein an absolute value of a differential value of mass obtained, when the electrode material is subjected to thermogravimetric analysis performed as a function of increasing temperature, has a value of more than 0 at 450° C and a value of 1.9 or more at 400° C (according to instant Claim 10) AND wherein the thermogravimetric 
However, the limitations of Claims 10, 11 and 19 are considered product by process limitations for a mixture’s compositional analysis.  
The limitations do not explicitly state a specific structure and as such, Claims 10, 11 and Claim 19 limitations are not considered to contribute the structure of the material mixture due to the lack of criticality in the instant Specification.   Determination of patentability is based on the product itself (MPEP 2113 I.) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 Thus in this instance, the method of testing and results found in accord with parameters associated with such testing involving determining an absolute value of a differential value of mass obtained, when the electrode material is subjected to thermogravimetric analysis performed as a function of increasing temperature, has a value of more than 0 at 450° C and a value of 1.9 or more at 400° C (according to instant Claim 10) and wherein the thermogravimetric analysis is performed from room temperature to 550° C at a rate of 5° C/minute in a nitrogen atmosphere (according to instant Claim 19) are not considered as further limiting in this product by process claim wherefore the product is further required to be processed in accord with an analysis.
Regarding Claim 3. Modified Wilkening discloses the limitations set forth above. 
Modified Wilkening also discloses the sulfur employed is S8, (Wilkening [0058]).
Regarding Claims 4-5, modified Wilkening discloses the limitations set forth above. 
Although Wilkening does not disclose that the sulfur accepting porous carbon material is to have a BET based surface area of greater than 10 m2/g, Tabata further discloses that the sulfur accepting porous carbon material is to have specific surface value of m2/g a MP and BJH method pore volume of at least 0.1 cm3/g (Tabata [0010] and [0016]) which provides a carbon with pores of sizes of 2-50 nm, less than 2 nm and more than 50 nm  (Tabata [0025], [0026], [0067])
It would have been obvious to one of ordinary skill in the art to have employed a Tabata porous carbon with a BET surface area 10 m2/g or greater with mesopores of 2-50 nm, less than 2 nm and more than 50 nm that provides a carbon surface area of 10 m2/g or greater for the battery cathode of Wilkening.  

Regarding Claims 6 and 8, modified Wilkening discloses the limitations set forth above. 
Even though  Wilkening does not disclose that the sulfur comprising material is to be further comprised of plant derived material having at least 5 weight percent of silicon with the BET of 10 m2/g material having a silicon amount of at most 1% of silicon post carbonization, Tabata also teaches employing the plant derived material having at least 5 weight percent of silicon with the BET of 10 m2/g material having a silicon amount of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further employed the Tabata plant derived material having at least 5 weight percent silicon an a BET of 10 m2/g with at most 1 weight percent post carbonization to provide functionality and excellent cycling characteristics for the modified Wilkening lithium battery electrode.  
Regarding Claim 20, modified Wilkening discloses employing S8 sulfur with a conductive material (Wilkening [0048]).  Modified Wilkening does not disclose the entire limitation of a mixture of porous carbon and sulfur S8 being heated at 155ºC for 3 hours and then cooled before the thermogravimetric analysis.
 However, the limitation is considered a product by process limitation for a mixture’s compositional analysis.  
The limitation does not add a specific structure and as such, is not considered to contribute the structure of the material mixture due to the lack of criticality in the instant Specification.   Determination of patentability is based on the product itself (MPEP 2113 I.) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 In this instance, the pretreatment limitation for testing does not change the product and is given no patentable weight.

Regarding Claim 23, modified Wilkening discloses the limitations set forth above. Modified Wilkening also additionally discloses that the porous carbon is configured such that the outflow of reaction products (due to the occurrence of gas generation during carbonization--generated in gaps--(implicit locations of where reaction products form in the carbon during heating) of active (carbon) material held in the porous carbon material.  The outflow of reaction products, considered as being from the pores moving to outside of the pores, is considered as being prevented because precarbonization treatment decreases or eliminates tar components formed during reaction of subsequent carbonization treatment ([0065]).  Further, this is product by process language. Determination of patentability is based on the product itself (MPEP 2113 I.) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments filed 22 February 2021 with respect to rejection(s) of Claims 1, 9, 10 and 11, along with their dependent Claims 3-6, 8, 19, 20 and 23 
This Action is non-final. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722